Citation Nr: 0312272	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to June 
1954.

By an April 1997 decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
respiratory disability.  In October 2000, the Board of 
Veterans' Appeals (Board) reopened and denied the veteran's 
claim.  He then appealed to the U.S. Court of Appeals for 
Veteran's Claims (Court).  By a February 2001 Court Order, 
the Board's October 2000 decision was vacated to the extent 
that it denied service connection for a respiratory 
disability.  In September 2001, the Board remanded the case 
to the RO for further evidentiary development. 


REMAND

In August 2002, the RO received a statement from W.S.L., 
M.D., indicating that he had treated the veteran for 
respiratory problems.  Pursuant to the Veterans Claims 
Assistance Act, the Board directs that any outstanding 
records from W.S.L., M.D., be obtained prior to appellate 
review.
 
Accordingly, the case is REMANDED for the following action:

1.  The record indicates that the veteran was 
treated for a respiratory disability by: 
William S. Lee, M.D. 
RR 2 BOX 4D 
MARION, AL 36756 
during the period of 1980 to the present.  
Make arrangements to obtain hospital 
summaries, complete clinical records, 
outpatient treatment records, X-ray films etc.

2.  The veteran is reminded that he was 
previously informed that if there were 
evidence linking a respiratory disorder to 
service, that evidence must be submitted by 
him to the RO.  (Remand dated in September 
2001.)  

3.  If upon completion of the above action the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

